         Case 1:20-cv-00112-GSK Document 62              Filed 02/12/21     Page 1 of 5




                       In the United States Court of International Trade


SEA SHEPHERD NEW ZEALAND et al.,

               Plaintiffs,

         v.                                         Civil Action No. 1:20-cv-00112-GSK

WILBUR ROSS et al.,                                 Before: Judge Gary S. Katzmann

               Defendants,                          Plaintiffs’ Unopposed Motion for
                                                    Extension of Time for Combined Reply in
       and                                          support of Renewed Motion for a
                                                    Preliminary Injunction and Opposition to
NEW ZEALAND GOVERNMENT,                             Motions to Dismiss

               Defendant-Intervenor.


       Pursuant to Local Rule 6(b), Plaintiffs Sea Shepherd New Zealand and Sea Shepherd

Conservation Society hereby request a five day extension—from February 12, 2021 to and

including February 17, 2021—of its deadline to file its combined Reply in support of its Renewed

Motion for a Preliminary Injunction and Opposition to Defendants’ and Defendant-Intervenor’s

Motions to Dismiss.

       The Parties have twice jointly stipulated to extending the briefing schedule for Plaintiffs’

Renewed Motion for a Preliminary Injunction. See Dkts. 48 and 61 (Court Orders entering briefing

schedules). The second stipulation was filed after Defendants and Defendant-Intervenors both filed

separate motions to dismiss. Dkts. 56 and 58. Pursuant to the Court’s Rules, Plaintiffs’ response

to Defendant-Intervenor’s Motion to Dismiss would have been due February 19, 2021, see Dkt.

56, and Plaintiffs’ response to Defendants’ Motion to Dismiss would have been due March 3,

2021. See Dkt. 58. The Parties’ Stipulated Schedule, which the Court entered on January 28, 2021,

see Dkt. 61, set the following schedule:



PLAINTIFFS’ UNOPPOSED MOTION                                                                     1
FOR AN EXTENSION OF TIME
         Case 1:20-cv-00112-GSK Document 62               Filed 02/12/21       Page 2 of 5




   •   February 12, 2021: Plaintiffs file combined Reply in support of Motion for Preliminary

       Injunction and Opposition to Defendants’ and Defendant-Intervenor’s Motions to

       Dismiss:

   •   March 5, 2021: Defendants and Defendant-Intervenor file Replies in support of Motions to

       Dismiss

       Plaintiffs now seek a short, five day extension of their February 12, 2021 deadline, to

February 17, 2021. The requested extension is needed and warranted due to Plaintiffs’ counsels’

competing litigation and work schedules. Plaintiffs’ counsel has conferred with counsel for

Defendants and Defendant-Intervenor regarding this motion. Defendant-Intervenor does not

oppose the motion and requests a corresponding 5-day extension of the deadline to file a reply to

their Motion to Dismiss. Defendants also do not oppose Plaintiffs’ motion. Therefore, Plaintiffs

request the Court grant their motion to extend the existing briefing deadlines as follows:

                     Action                                             Date

 Plaintiffs’ file combined Reply in support of    February 17, 2021
 Renewed Motion for a Preliminary Injunction
 and Response in Opposition to Motions to
 Dismiss

 Defendants and Defendant-Intervenor file         March 10, 2021
 Reply in support of Motions to Dismiss


Respectfully submitted this 12th day of February, 2021.

                                                     s/ Brett Sommermeyer
                                                     Brett Sommermeyer
                                                     Catherine Pruett
                                                     Sea Shepherd Legal
                                                     2226 Eastlake Ave. East
                                                     Seattle, WA 98102
                                                     (206) 504-1600
                                                     brett@seashepherdlegal.org
                                                     catherine@seashepherdlegal.org

PLAINTIFFS’ UNOPPOSED MOTION                                                                    2
FOR AN EXTENSION OF TIME
      Case 1:20-cv-00112-GSK Document 62   Filed 02/12/21      Page 3 of 5




                                      s/ Lia Comerford
                                      Lia Comerford
                                      Danielle Replogle
                                      Earthrise Law Center
                                      10101 S. Terwilliger Blvd.
                                      Portland, OR 97219
                                      (503) 768-6823 (Comerford)
                                      (503) 768-6654 (Replogle)
                                      comerfordl@lclark.edu
                                      replogled@lclark.edu
                                      Counsel for Plaintiffs




PLAINTIFFS’ UNOPPOSED MOTION                                                 3
FOR AN EXTENSION OF TIME
        Case 1:20-cv-00112-GSK Document 62             Filed 02/12/21       Page 4 of 5




                      In the United States Court of International Trade


SEA SHEPHERD NEW ZEALAND et al.,

              Plaintiffs,
                                                   Civil Action No. 1:20-cv-00112-GSK
         v.
                                                   Before: Judge Gary S. Katzmann
WILBUR ROSS et al.,
                                                   [Proposed] Order on Plaintiffs’
              Defendants,                          Unopposed Motion for Extension of Time
                                                   for Combined Reply in support of
       and                                         Renewed Motion for a Preliminary
                                                   Injunction and Opposition to Motions to
NEW ZEALAND GOVERNMENT,                            Dismiss

              Defendant-Intervenor.


                                      [Proposed] Order

       Having reviewed Plaintiffs’ Unopposed Motion for Extension of Time for Combined

Reply in support of Renewed Motion for a Preliminary Injunction and Opposition to Motions to

Dismiss, the Court hereby GRANTS the motion. The new briefing deadlines are as follows:

                    Action                                           Date

 Plaintiffs’ file combined Reply in support of   February 17, 2021
 Renewed Motion for a Preliminary Injunction
 and Response in Opposition to Motions to
 Dismiss

 Defendants and Defendant-Intervenor file        March 10, 2021
 Reply in support of Motions to Dismiss



Date: February _______, 2021

                                                   _________________________________
                                                   Hon. Gary S. Katzmann
                                                   Judge of the Court of International Trade
          Case 1:20-cv-00112-GSK Document 62            Filed 02/12/21     Page 5 of 5




                            CERTIFICATE OF COMPLIANCE

         Pursuant to Court of International Trade Standard Chambers Procedure 2(B), I hereby

certify that Plaintiffs’ Unopposed Motion for Extension of Time for Combined Reply in support

of Renewed Motion for a Preliminary Injunction and Opposition to Motions to Dismiss complies

with the word limitation of 14,000 words. There are 338 words in this motion (including headings,

footnotes, and quotations), as counted by Microsoft Word, the word processor used to prepare the

brief.


Dated this 12th day of February, 2021.

                                            s/ Lia Comerford
                                            Lia Comerford
                                            Earthrise Law Center at Lewis & Clark Law School
                                            10101 S. Terwilliger Blvd.
                                            Portland, OR 97219
                                            (503) 768-6823
                                            comerfordl@lclark.edu
